Citation Nr: 0811477	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuralgia, claimed as twitching of the nerves and muscles, 
including as due to exposure to DDT or as due to service-
connected disability.

2.  Entitlement to service connection for a liver problem, 
including as due to exposure to DDT or as due to service-
connected disability.

3.  Entitlement to service connection for gastrointestinal 
tract problems, esophageal dysmotility and dysphagia with 
aspiration, low back and neck pain and degenerative joint 
disease, muscle pain and weakness, gall bladder problem, and 
right kidney cyst, claimed as due to exposure to DDT or as 
due to service-connected disability.  

4.  Entitlement to an increased evaluation for erythropoietic 
protoporphyria, dermatitis actinica, due to sunlight, 
currently evaluated as 10 percent disabling.  


5.  Entitlement to a compensable evaluation for post-
operative hemorrhoidectomy, with external tags.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied compensable evaluations 
for dermatitis actinica, due to sunlight, and post-operative 
hemorrhoidectomy, with external tags.  An April 2004 rating 
decision denied the service connection claims on appeal.  
During the pendency of the appeal, a July 2007 rating 
decision recharacterized the veteran's service-connected 
dermatologic disability as including erythropoietic 
protoporphyria, and assigned a 10 percent evaluation for 
erythropoietic protoporphyria (EPP) and dermatitis actinica, 
due to sunlight.  

In his claims for service connection for a variety of 
ailments, including a liver disorder and gastrointestinal 
tract (GI) problems, the veteran contended the claimed 
disorders were due to in-service exposure to DDT.  The 
veteran's claims, liberally interpreted, include a claim for 
service connection for each of the claimed disorders on any 
basis, including on the basis of secondary service 
connection.  During the course of the appeal, the veteran 
sought service connection for porphyria.  The medical 
evidence disclosed a specific type of porphyria, EPP.  The 
evidence also disclosed that the skin disorder for which the 
veteran was granted service connection was a manifestation of 
erythropoietic protoporphyria, the RO recharacterized the 
veteran's service-connected disability as erythropoietic 
protoporphyria.  The Board finds that the claims, liberally 
construed to include the claim for service connection as 
secondary to service-connected EPP, are more accurately 
stated as listed on the title page of this decision.

The claims for service connection for GI problems, esophageal 
dysmotility and dysphagia with aspiration, low back and neck 
pain and degenerative joint disease, muscle pain and 
weakness, gall bladder problem, and right kidney cyst, 
claimed as due to exposure to DDT, to include as secondary to 
service-connected erythropoietic protoporphyria, are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran's peripheral neuralgia, claimed as twitching of the 
nerves and muscles, and liver disease are the result of his 
service-connected erythropoietic protoporphyria.

2.  The competent medical evidence does not show that the 
dermatologic manifestations of the veteran's erythropoietic 
protoporphyria, for which service connection was granted 
under the diagnosis of dermatitis actinica, due to sunlight, 
result in constant exudation, itching or extensive lesions; 
coverage of 20 to 40 percent of the entire body or exposed 
areas, or the requirement of systemic therapy for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.

3.  The competent medical evidence does not show that the 
veteran's post-operative hemorrhoidectomy, with external 
tags, is manifest by internal or external hemorrhoids that 
are large or thrombotic, or irreducible with excessive 
redundant tissue evidencing frequent recurrences.  


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuralgia, claimed as 
twitching of the nerves and muscles, is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).

2.  Service connection for a liver disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for erythropoietic protoporphyria and dermatitis actinica, 
due to sunlight, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7815 (prior to August 30, 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7815 (2007).

4.  The criteria for a compensable evaluation for post-
operative hemorrhoidectomy, with external tags, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the case of the claims for service connection for 
peripheral neuralgia, claimed as twitching of the nerves and 
muscles, and a liver problem, the Board is granting in full 
the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

With respect to the claims for increased evaluations, the 
VCAA duty to notify the veteran of VA's duties to him was 
partially met in July 2002 and July 2003 letters sent to the 
appellant prior to the respective initial AOJ decisions in 
this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Correspondence to the veteran sent in March 2004 
and May 2004 provided him with adequate notice of the 
pertinent diagnostic codes.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Since the claims for increased ratings were 
thereafter readjudicated, the 2002 and 2004 communications 
provided notice which fulfills the requirements of the VCAA 
as to the requirements that the veteran be informed of the 
diagnostic codes and the types of evidence which may be 
relevant to substantiate a claim.  

The appellant was not asked to submit evidence and/or 
information in his possession to the AOJ, or to submit 
evidence reflecting the effect that worsening of a disability 
has on a veteran's employment and daily life.  Thus, the VCAA 
duty to notify has not been satisfied with respect to the 
fourth notice element of asking the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication and thus 
the purpose of the fourth notice element was not frustrated.  
Based on the notice letters discussed above, a reasonable 
person could be expected to understand from the notices what 
was needed to substantiate the claims.  The claims file 
establishes that the veteran did understand, either from his 
representative or on the basis of the numerous communications 
sent to him, that he could submit evidence in his possession.  
The claims file demonstrates that the veteran submitted such 
varied evidence as medical bills and information obtained 
from the Internet, as well as his own written statements and 
oral testimony at a personal hearing.  Further, there is no 
indication that VA has not obtained all available relevant 
evidence.  The veteran did not submit any additional evidence 
when given the opportunity to do so by a September 2007 
letter from the RO informing him that his claims had been 
certified to the Board.  The veteran's lack of response to 
this final letter, in contrast to his previous efforts to 
submit statements and evidence, makes it clear that he has 
submitted all evidence and/or information in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that upon receipt 
of an application for a service-connection claim, VA must 
inform the veteran that a disability rating and an effective 
date will be assigned if benefits are awarded.  In this case, 
the veteran was not provided Dingess notice.  

Despite this fact, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As noted above, the veteran provided lengthy 
testimony about the impact of his service-connected 
disabilities on his life and health.  

In this regard, the Board further notes that, as discussed 
below, the preponderance of the evidence is against the 
veteran's claims for increased ratings.  Thus, any questions 
as to the appropriate effective dates to be assigned are 
rendered moot.  As such, the Board finds, as a matter of 
fact, that the veteran was not, as to the appeals denied in 
this decision, prejudiced by the defects in notice as to 
those claims.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished with respect to the claims currently on appeal, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard, supra.  The RO has obtained 
VA and private medical records.  The veteran had the 
opportunity to testify at a personal hearing, and provide 
information through a witness, his son, as well.

The appellant was afforded VA medical examinations in August 
2002, November 2003 and October 2006 in connection with his 
increased evaluation claims.  Significantly, the Board 
observes that the veteran does not report that his 
hemorrhoids have worsened since his most recent examination, 
in August 2002.  Thus a remand is not required solely due to 
the passage of time since that examination.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  

VA need not conduct examinations with respect to the service 
connection claims.  The evidence set forth and analyzed below 
(which shows no pertinent complaints, symptoms, findings or 
diagnoses during service or applicable presumptive periods, 
and includes no evidence linking the claimed conditions to 
service) contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In 
this respect, several sources of medical records identified 
by the veteran informed VA that no records are available.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A July 2005 report from a private physician states that the 
veteran has peripheral neuropathy, liver disease and pain due 
to EPP.  As service connection has been granted for 
erythropoietic protoporphyria, the Board finds that secondary 
service connection is warranted for peripheral neuropathy, 
claimed as twitching of the nerves and muscles, and liver 
disease.  

There is no evidence of pertinent complaints, symptoms, 
findings or diagnoses of degenerative joint disease within 
one year of the veteran's separation from service.  Because 
these claimed conditions were not seen during service, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage, 10 Vet. App. at 494-97.  Because 
degenerative joint disease was not seen within one year of 
the veteran's separation from service, presumptive service 
connection is not warranted.

In reports dated in 2003 and 2004, a private physician stated 
that he had been seeing the veteran as a patient since 1992 
for a variety of disorders.  The physician noted the 
veteran's history that he was exposed to DDT while on active 
duty, and the history of possible porphyria.  The physician 
related the veteran's only to the development of the 
veteran's EPP and peripheral neuralgia (for which the Board 
is granting secondary service connection, see above).

The veteran submitted November 2004 and January 2005 private 
medical statements, which related the onset of manifestations 
of EPP to the veteran's service or exposure to DDT during 
service.  These private opinions, and an October 2006 VA 
examiner opinion, indicate that the veteran was diagnosed 
with porphyria during service or soon after service or that 
the disorder diagnosed in service was actually porphyria or 
EPP.  These opinions linked a liver disorder to the veteran's 
service-connected EPP.  

In an October 2006 VA medical opinion, the provider related 
the veteran's skin manifestations to EPP, and inherited 
disorder which is controlled, in part, by exposure to 
sunlight.  

Resolving any reasonable doubt in the veteran's favor, the 
preponderance of the medical evidence establishes that 
peripheral neuralgia and a liver disorder.  The claims are 
granted.  
 
Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

1.  Increased rating for skin disability

Turning to the veteran's skin condition, the Board observes 
that during the pendency of the veteran's appeal, VA 
promulgated new regulations for evaluating disability from 
skin disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  The 
timing of this change requires the Board to consider the 
claim under the pre-amended regulations for any period prior 
to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The veteran was originally rated noncompensable for 
dermatitis actinica, due to sunlight, under Diagnostic Code 
7817.  However, the July 2007 rating decision granted service 
connection for erythropoietic protoporphyria, combined it 
with dermatitis actinica, due to sunlight, and assigned a 10 
percent evaluation under Diagnostic Code 7815.

Under the previous version of Diagnostic Code 7815 
(pemphigus) (effective prior to August 30, 2002), conditions 
under that diagnostic code are to be rated as eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  

Under the previous version of Diagnostic Code 7806 (effective 
prior to August 30, 2002), eczema manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement. 

Under the current version of Diagnostic Code 7815 (bullous 
disorders), a bullous disorder covering at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month period 
warrants a 10 percent disability rating.  A bullous disorder 
covering 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period warrants a 30 
percent disability rating.  Otherwise, the disorder is rated 
based on disfigurement of the head, face, or neck (Diagnostic 
Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805), depending on the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7815 (2007).

VA treatment records dated during the appeal periods relate 
that the veteran reported a diagnosis of porphyria but are 
negative for treatment.  Private medical reports dated in 
2003, 2004 and 2005 relate that the veteran has porphyria.  
The 2005 report provides that the disease completely disabled 
the veteran.  

The report of a November 2003 VA examination provides that on 
physical examination the veteran had no dermatitis or 
erythema or vesicles on the hands.  He did have a dark purple 
macula on the left arm, and some scaly, erythematous 
dermatitis on the globella and around the ears.  He had some 
mild distal onycholysis on a few fingernails and also had 
some dystrophy of the nail plate on the right first 
fingernail.  The diagnosis was purpura simplex; seborrheic 
dermatitis; habit tic deformity; a nail dystrophy, possibly 
very mild psoriasis; and photosensitivity, by history.  

The report of an October 2006 VA examination provides that 
the veteran reported hypersensitivity to the sun, with 
chronic burning of his hands.  He had to wear long sleeves 
all year long.   He had to avoid direct exposure to sunlight 
because of severe painful stinging and burning.  He had no 
systemic symptoms.

On physical examination, the veteran had no active lesions.  
He indicated burning sensation of both his hands.  His hand 
felt very warm to the touch.  The face, neck and upper chest 
skin was erythematous in comparison to other parts of his 
body.  Mild erythema was noted to the dorsum of both hands.  
Flakiness was noted to the eyebrows, nasal folds and skin.  
The skin area affected was 5 to 20 percent.  The estimate of 
sun exposed skin was 5 to 20 percent.  Blood test results 
from April 2006 suggested erythropoietic protorporphyria.  
The final diagnosis was erythropoietic protoporphyria and 
seborrheic dermatitis.  

The foregoing medical evidence does not support the veteran's 
claim for an evaluation in excess of 10 percent under the old 
or the revised criteria.  It does not show constant 
exudation, itching, extensive lesions, Diagnostic Code 7806 
(effective prior to August 30, 2002); coverage of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or the requirement of systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period, Diagnostic Code 7815.

The Board recognizes that the October 2006 VA examination 
report shows that the veteran's head, face or neck was 
erythematous in comparison to other parts of his body, with 
flakiness in the eyebrows, nasal folds and skin.  However, 
the record overall is negative for any opinion or evidence 
that the veteran was disfigured or that he has scars as a 
predominate disability.  Therefore, Diagnostic Codes 7800 to 
7805 are not applicable.  

The Board is aware of the veteran's own assertions as to the 
severity of his skin condition.  However, these contentions 
do not support his claim.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
veteran himself, as a layperson, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain, supra, citing Espiritu, 
supra.  See also Routen, supra ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Despite the veteran's testimony as to the observable symptoms 
of his skin disability, the medical record before the Board 
shows that the manifestations do not satisfy the diagnostic 
criteria.  As a result, his assertions do not constitute 
evidence that this disability warrant an increased 
evaluation.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to the claimed increased evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.

2.  Increased rating for hemorrhoids

Turning to the veteran's hemorrhoids, the Rating Schedule 
provides that a noncompensable evaluation is warranted for 
internal or external hemorrhoids that are mild or moderate.  
A 10 percent rating is warranted for internal or external 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue evidencing frequent recurrences.  
Diagnostic Code 7336.  

In the present case, the preponderance of the competent 
medical evidence of record weighs against a compensable 
evaluation for the veteran's internal and external 
hemorrhoids. 

The report of an August 2002 VA examination provides that the 
veteran had a good degrees of sphincter control and no fecal 
leakage or involuntary bowel movement.  He had occasional 
bleeding from the hemorrhoid and no thrombosis.  He used 
Preparation H for swelling and pain as needed.  

On physical examination, there was no colostomy or evidence 
of fecal leakage.  The size of the rectum and anus was 
normal.  The veteran had no signs of anemia or fistula.  The 
veteran had internal and external hemorrhoids.  There was no 
evidence of bleeding.  The diagnosis was hemorrhoids.  

VA treatment records dated during the relevant appeal period 
are negative for complaints, symptoms, findings or diagnoses 
related to hemorrhoids.  A treatment note dated in June 2002 
provides that on rectal examination, the veteran's sphincter 
tone was normal and no mass was palpable.  A treatment note 
dated in September 2005 provides that rectal examination was 
negative.  

Overall, these medical findings simply fail to show that the 
veteran's internal and external hemorrhoids result in the 
symptoms required for a 10 percent evaluation.  Diagnostic 
Code 7336.  

The Board is aware that during the May 2003 hearing the 
veteran testified that the August 2002 VA examination report 
does not pain an accurate portrait of his disability.  
However, review of the May 2003 examination report reveals 
that all subjective and objective findings necessary for 
adjudication of the veteran's claim were observed and 
recorded, and thus the examination appears complete and 
adequate.  Further, the veteran's subsequent outpatient 
treatment reports are negative for complaints, symptoms, 
findings or diagnoses related to hemorrhoids.  Accordingly, a 
new examination is not necessary for evaluation of the 
veteran's hemorrhoids. 

The Board is also aware of the veteran's own assertions as to 
the severity of his internal hemorrhoids.  However, these 
contentions do not support his claim.  As a general matter, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone, supra.  The veteran himself, as a layperson, is 
not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain, supra, citing Espiritu, supra.  See also Routen, 
supra ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In this case, however, the veteran's outpatient treatment 
reports are negative for complaints, symptoms, findings or 
diagnoses related to hemorrhoids.  As the objective medical 
evidence does not support the veteran's contentions, it does 
not constitute evidence that his hemorrhoids warrant an 
increased evaluation.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a compensable evaluation for 
post-operative hemorrhoidectomy, with external tags.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for peripheral neuralgia, claimed as 
twitching of the nerves and muscles, is granted.  

Service connection for liver disease is granted.

An evaluation in excess of 10 percent for erythropoietic 
protoporphyria and dermatitis actinica, due to sunlight, is 
denied.

A compensable evaluation for post-operative hemorrhoidectomy, 
with external tags, is denied.


REMAND

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to the 
claimed gastrointestinal tract problems, esophageal 
dysmotility and dysphagia with aspiration, low back and neck 
pain and degenerative joint disease, muscle pain and 
weakness, gall bladder problem, and right kidney cyst.  
Although there is no evidence that complaints of such 
disorders were noted in service, the provider who prepared a 
May 2003 medical statement indicated that the veteran's neck 
and back pain, GI tract problems, dysmotility, and 
gallbladder problems, among others, could have been caused by 
DDT.  More importantly, this provider also noted that several 
of the veteran's diagnosed disorders could be related to 
porphyria.  Letters provided by other physicians in November 
2004 and January 2005 also indicated that several of the 
veteran's medical disorders, including disorders manifested 
by pain, could be related to EPP.  

However, no VA examination or opinion as to whether disorders 
other than skin, liver, and peripheral nerve disabilities 
were related to the veteran's diagnosed EPP.  Further medical 
development is required.  

The veteran must be notified of the criteria for establishing 
secondary service connection, including as the result of 
service-connected disability or on the basis of aggravation 
of a nonservice-connected disorder by a service- connected 
disability or disabilities.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  The veteran should be advised that, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran is compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be notified of the 
criteria for establishing that a claimed 
disorder is etiologically related to, 
secondary to, or aggravated by a service-
connected disability or disabilities, 
including EPP.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
The veteran should be advised that, when 
aggravation of a nonservice-connected 
condition is proximately due to or the result 
of a service- connected disability, the 
veteran shall be compensated for the degree of 
disability (but only that degree) over and 
above the degree of disability existing prior 
to the aggravation.

The veteran should be notified of the 
information or evidence needed to establish a 
disability rating, and an explanation as to 
the information or evidence needed to 
determine an effective date following a grant 
of service connection, if any of the claims 
for service connection at issue is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should be afforded the 
opportunity to submit or identify any 
additional evidence he believes may be 
relevant to his claim, including any records 
of treatment of a claimed disorder proximate 
to his service, if the veteran is able to 
identify any such records, or opinions linking 
the treatment of a claimed disorder, such as 
operative treatment of the gallbladder, to a 
service-connected disability, to include EPP.

The veteran should again be afforded the 
opportunity to identify any relevant records 
of any type, including the earliest evidence 
of treatment of a claimed disorder, including 
alternative types of records, such as, but not 
limited to, employment medical records, 
employment medical examinations, examinations 
for insurance purposes, statements from 
employers, fellow employees, or others who may 
have observed relevant symptoms, and the like.

3.  The veteran's current VA clinical records 
should be associated with the claims file, 
even if there are no records of treatment of a 
claimed disorder.

4.  The veteran should be provided with an 
appropriate examination(s) as necessary to 
determine the etiology of GI problems, 
esophageal dysmotility and dysphagia with 
aspiration, low back and neck pain and 
degenerative joint disease, muscle pain and 
weakness, gall bladder problem, and right 
kidney cyst.  The claims file must be provided 
to each examiner.  The examiner should, based 
upon review of the relevant evidence contained 
in the claims file, and after examining the 
veteran, answer the following questions:

(i) Is it at least as likely as not (is there 
at least a 50 percent probability) or, is it 
unlikely, that the veteran has a current GI 
problem, esophageal dysmotility and dysphagia 
with aspiration, low back and neck pain and 
degenerative joint disease, muscle pain and 
weakness, gall bladder problem, or right 
kidney cyst (or residuals of treatment of such 
a disorder) which was either incurred or 
manifested in service, or within one year 
after his service discharge in February 1946?

(ii) If the veteran does not have a current 
back disorder which was directly incurred in 
service, is it at least as likely as not (is 
there at least a 50 percent probability) or, 
is it unlikely that he has a GI disorder, 
esophageal dysmotility and dysphagia with 
aspiration, low back and neck pain and 
degenerative joint disease, muscle pain and 
weakness, gall bladder problem, or right 
kidney cyst (or residuals of treatment 
thereof) which is/was (a) caused by, or (b) 
permanently aggravated (increased in severity) 
by a service-connected disability, to include 
EPP?

The examiner(s) should be advised that the 
term "at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

If aggravation of a claimed disorder by a 
service-connected disability is determined to 
exist, the examiner should describe the 
increase in severity of the claimed disorder 
which is proximately due to the service-
connected disability, and describe the 
percentage or extent of increase in symptoms 
which may be attributed to the service-
connected right knee disability.  The examiner 
should explain the medical considerations 
supporting the opinion.

5.  After reviewing the evidence to assure 
that all development is complete and that the 
VA examination report is complete, the claims 
should be readjudicated.  If any benefit 
sought remains denied, the veteran and his 
representative should be issued a supplemental 
statement of the case (SSOC) which addresses 
actions taken since the issuance of the last 
SSOC.  The veteran and his accredited 
representative should be given the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


